Citation Nr: 0003325	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  98-03 656A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation on account of 
loss of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Hilary L. Goodman, Counsel


REMAND

The veteran had active service from February 1945 to October 
1956.

This appeal arises from a March 1997 rating decision which 
denied the veteran's claim for special monthly compensation 
on account of loss of the left hand.

The veteran is service-connected for syringomyelia and 
syringobulbia, chronic, with weakness of all extremities and 
muscular wasting, rated 100 percent disabling. During the 
course of a December 1999 hearing before the undersigned 
Member of the Board of Veterans' Appeals (Board), the veteran 
testified that he had no feeling in his left arm from the 
elbow to the wrist, had generalized atrophy of the left upper 
extremity muscles distally, could not pick up any objects 
with his left hand and had reduced motor activity in the 
median and ulnar nerves.  He indicated that he was scheduled 
by the Department of Veterans Affairs (VA) for magnetic 
resonance imaging of the left hand in several days.  The 
Board notes that the most recent VA neurologic examination of 
the veteran was conducted some three years ago.

In view of the foregoing, the Board finds that the veteran's 
claim should be REMANDED to the originating agency for the 
following action:

1.  After obtaining authorization, the 
originating agency should request copies 
of all of the veteran's VA inpatient 
treatment and outpatient treatment 
records dated subsequent to December 
1998.  All documents obtained should be 
associated with the veteran's claims 
file.

2.  After completion of the above, the 
Regional Office (RO) should schedule the 
veteran for an examination by a 
neurologist.  The express purpose of this 
examination is to evaluate the current 
severity of the veteran's neurologic 
impairment of the left upper extremity.  
All necessary tests and studies should be 
accomplished and all clinical 
manifestations should be reported in 
detail.  The examiner is requested to 
proffer an opinion, with supporting 
analysis, as to whether any effective 
function of the left hand remains other 
than that which would be equally well 
served by an amputation stump below the 
left elbow with use of a suitable 
prosthetic appliance.  The physician 
should consider whether the actual 
remaining function, including the acts of 
grasping and manipulation, could be 
accomplished equally well by an 
amputation stump with prosthesis.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Prior to the examination, the 
RO must inform the veteran, in writing, 
of all consequences of his failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.

3.  When the above development has been 
completed the originating agency should 
readjudicate the veteran's claim for 
special monthly compensation based on 
loss of use of the left hand.  If the 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required by 
the veteran until he receives further notice.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



